Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	In the title:
 	The title has been canceled and replaced with –METHOD OF MANUFACTURING A LIQUID EJECTION HEAD--.

 	In the claims:
 	Non-elected without traverse claims 10-16 have been canceled.

The following is an examiner’s statement of reasons for allowance: the prior art of record including the closest prior art Yamaguchi et al (US2010/0171798) neither teaches nor renders obvious each claim limitation including a space portion different from the liquid supply path is formed between the liquid supply path surface and the mounting surface of the second portion, wherein the space portion is formed at a  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of the art: 10300643;10081185;20160347072;10471719;20180029267;10906221;20180029266; and 10926441.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744